         Case 1:20-cv-03122-APM Document 32 Filed 03/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 National Association for Latino Community
 Asset Builders,

         Plaintiff,
                                                     Civil Action. No. 1:20-cv-3122-APM
 v.

 Consumer Financial Protection Bureau,

         Defendant.


          DEFENDANT CONSUMER FINANCIAL PROTECTION BUREAU’S
      MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT FOR LACK OF
                      SUBJECT-MATTER JURISDICTION

        Defendant Consumer Financial Protection Bureau moves to dismiss this action, pursuant

to Federal Rule of Civil Procedure 12(b)(1), for the reasons set forth in the accompanying

Memorandum of Points and Authorities.


DATED:          March 22, 2021

                                                    Respectfully submitted,

                                                    MARY McLEOD
                                                    General Counsel

                                                    JOHN R. COLEMAN
                                                    Deputy General Counsel

                                                    STEVEN Y. BRESSLER
                                                    Assistant General Counsel

                                                     /s/ Ryan Cooper
                                                    RYAN COOPER (D.C. Bar No. 1645301)
                                                    Counsel
                                                    Consumer Financial Protection Bureau
                                                    1700 G Street NW
                                                    Washington, DC 20552
Case 1:20-cv-03122-APM Document 32 Filed 03/22/21 Page 2 of 2




                                 Telephone: 202-702-7541
                                 Fax: 202-435-7024
                                 Ryan.Cooper@cfpb.gov




                             2
